Citation Nr: 0201310	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-05 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence shows that there is a reasonable 
probability that the veteran's bilateral hearing loss and 
tinnitus are related to noise exposure in service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.159); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  After the August 2000 rating 
decision was issued, the veteran was notified in August 2001 
that his claim was being reconsidered due to a change in the 
law and he was given the opportunity to submit additional 
evidence.  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim by way of a March 2001 statement of the case and 
supplemental statements of the case issued August 2001 and 
October 2001.  The Board's review of the record shows that 
the RO has assisted the veteran in obtaining his service 
medical records and developing the evidence necessary for the 
equitable disposition of his claim consistent with VCAA.  See 
38 U.S.C.A. § 5103A.  The Board notes that the veteran 
advised the RO, in his substantive appeal, that he saw a VA 
physician who agreed with the statement of his private 
physician.  While the RO did not obtain this report, the 
Board finds that further delay of the veteran's case is not 
necessary as the private medical report is sufficient to 
evaluate the claim.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board deems 
this case ready for appellate review.

This appeal arises out of the veteran's August 1999 claim for 
service connection for bilateral hearing loss and tinnitus.  
The veteran essentially maintains that he had exposure to 
acoustic trauma as a gunner while in service, and that he 
currently has bilateral hearing loss and tinnitus as a 
result.  The record reflects that the veteran's DD 214 is 
unavailable, but the service medical records show he was 
cleared for training as a gunner.  This will be accepted as 
adequate evidence to support his assertions of noise exposure 
in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such disease 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 3000, or 4000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).   

The veteran's pre-induction physical examination conducted in 
January 1943 indicated hearing for whispered voice to be: 
right ear 15/15 and left ear 15/15.  An April 1943 Special 
Duty Abstract notes that the veteran was physically qualified 
for aircraft machine gunner training.  The separation 
examination conducted in May 1946 indicated hearing to be: 
right ear coin click 20/20 and left ear coin click 20/20; 
right ear whispered voice 15/15 and left ear whispered voice 
15/15.  There were no complaints or finding referable to 
hearing loss or tinnitus.  

The veteran's claim for service connection was received in 
August 1999.

The veteran was examined at the Otologic Medical Clinic in 
July 1999.  Mike McGee, M.D., reported that the veteran had a 
significant sensorineural loss as well as tinnitus secondary 
to his hearing impairment.  Audiometric testing showed 
thresholds of 25, 30, 45, 55 and 65 decibels at the 
frequencies of 500, 1000, 2000, and 4000 Hertz in the right 
ear and thresholds of 30, 35, 65, 65 and 65 on the left.  Dr. 
McGee noted that as per the veteran's history his hearing 
loss began when he was a gunner and pilot of an aircraft 
during World War II.  Although Dr. McGee could not determine 
how much of the hearing loss was secondary to noise exposure, 
by history he believed that the onset of his hearing 
impairment began with a noise induced hearing loss.  Also he 
suspected that further decline was due to genetics. 

The Board has reviewed the record and finds that the evidence 
reasonably supports the veteran's claim for service 
connection of bilateral hearing loss and tinnitus.  While the 
service medical records do not show hearing loss or tinnitus 
in service, there is sufficient evidence, Dr. McGee's 
opinion, to support a finding that the veteran's bilateral 
hearing loss and tinnitus are related to service.   See 38 
C.F.R. § 3.303.  The evidence shows that the veteran meets 
the criteria under 38 C.F.R. § 3.385 for a "disability" based 
on the findings on Dr. McGee's examination where there were 
thresholds in excess of 40 decibels for a number of 
frequencies.  The only evidence of record concerning noise 
exposure consists of the service medical record entry in 
April 1943 that the veteran was physically qualified for 
aircraft machine gunner training.  The Board finds this 
substantiates the veteran's assertions of noise exposure in 
service.  Although Dr. McGee could not determine the extent 
to which the veteran's hearing loss was caused by noise 
exposure, he did unequivocally opine that noise exposure 
caused the onset of the veteran's hearing loss.  Dr. McGee 
accepted the veteran's reported history of being an aircraft 
machine gunner and pilot during World War II.  Although there 
is no evidence to confirm that the veteran was a pilot, the 
Board will accept that he had noise exposure as a result of 
training as a gunner.  While hearing loss was not manifested 
during service or within the presumptive period, service 
connection may be also established by competent evidence 
demonstrating that the disease is related to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case there 
is some evidence of noise exposure during service and there 
is competent medical evidence linking that exposure to the 
veteran's current hearing loss and tinnitus.  The Board finds 
that any doubt should be resolved in the veteran's favor.  

In short, the Board finds that upon weighing the evidence it 
is at least reasonable to conclude that the veteran's 
bilateral hearing loss and tinnitus are related to service.  
In reaching this conclusion, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Any doubt is therefore resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

